Exhibit 10.2 THIS STOCK REDEMPTION AGREEMENT (the "Agreement") is made as of the 30th day of June, 2002, by and between BAB, Inc., a Delaware company ("Company"), and Bruno Guazzoni, an individual ("Guazzoni"). WHEREAS, Guazzoni owns 345,010 shares of common stock of the Company; and WHEREAS, Guazzoni wishes to sell shares and Company wishes to purchase Guazzoni's shares of the Company. THE COMPANY AND GUAZZONI HEREBY AGREE AS FOLLOWS: 1. Purchase and Sale; Purchase Price and Closing . The Company agrees to purchase and Guazzoni agrees to sell 345,010 shares of common stock of the Company (the "Shares") free and clear of any liens and encumbrances, for the aggregate purchase price in the amount equal to Five Hundred Twenty-Five Thousand and 00/100 Dollars ($525,000.00), payable in fifteen annual equal installments of Thirty-Five Thousand and 00/100 Dollars ($35,000.00), commencing on the first day of October, 2002, and the anniversary date thereafter until paid in full. In lieu of its obligation to pay the amounts due under this Agreement, the Company may deliver to Guazzoni an annuity in the amount of the payments issued by a bank, financial institution or insurance company having its senior long term debt rated at least A by Moody's or equivalent rating service. 2.
